Citation Nr: 0600769	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation, in excess of 30 percent, 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
November 2003 and January 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the December 
2004 hearing, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  It was also explained to the veteran at the 
hearing that the RO had obtained additional VA outpatient 
treatment records after the statement of the case (SOC) and 
that he had a right to have the RO consider this evidence and 
issue a supplemental statement of the case (SSOC).  He signed 
a statement waiving that right and indicating that he wanted 
the Board to proceed with his case.

The issue of entitlement to service connection for bilateral 
hearing loss addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran was exposed to noise during service, 
there is no medical evidence indicating that his current 
tinnitus is related to active service.

2.  The veteran's service-connected PTSD has been manifested 
by mood disturbances such as depression and irritability; 
insomnia; mild memory impairment; difficulty with social 
interaction; some social isolation; and remote history of 
suicidal ideation, productive of considerable social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions, including testimony 
presented at a travel board hearing in December 2004; VA 
examination reports dated in October and December 2003; and 
VA treatment records.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 	(Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant).



I.	Service Connection for Tinnitus

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of tinnitus is factually shown during service.  
The Board concludes it was not.  

The veteran's service medical records are absent complaints, 
findings or diagnoses relating to tinnitus or ear problems 
during service.  While a hearing test performed in November 
1967 showed hearing loss of the right ear at 4000 Hertz, on 
the clinical examination for separation from service, the 
veteran's ears and hearing were evaluated as normal.  It is 
significant that the veteran did not report any such 
symptomatology on his separation examination and additionally 
specifically denied any history of ear trouble or hearing 
loss on his report of medical history completed in 
conjunction with the separation examination.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reported at the December 2004 travel board hearing 
that the ringing in his ears had "been there all 
along"since service, the Board finds his allegations to be 
of limited probative value.  The only treatment records in 
the claims file for any type of hearing impairment are dated 
in January, February, and March 2004.  In light of the lack 
of any relevant history reported between the veteran's 
discharge from service in August 1969 and treatment for 
hearing impairment in 2004, service connection for tinnitus 
is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

The veteran was afforded a VA audiological examination in 
December 2003, at which time the veteran reported progressive 
hearing loss over 10 years in both ears and bilateral 
intermittent tinnitus over the past few years with intervals 
of symptom free periods.  After examination of the veteran, 
the examiner specifically reported relatively flat mild 
hearing loss in both ears at about 35 decibels with good word 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.  The VA examiner noted that the 
veteran had bilateral mild sensorineural hearing loss but 
that the configuration of the loss was not consistent with 
noise-induced hearing loss.  In addition, the VA examiner 
noted that the veteran's audiogram performed upon exit from 
the military showed normal hearing thresholds at least up 
until 4000 Hertz and that since both symptoms of hearing loss 
and tinnitus did not begin until 10 years or less, it was 
unlikely to be secondary to military noise exposure.  

With respect to tinnitus, no medical professional has ever 
related this condition to the appellant's military service.  
The medical evidence does not show treatment or diagnosis of 
these problems until more than 30 years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  The VA outpatient records show a 
few complaints of hearing impairment but not until after he 
filed his claim for VA compensation in May 2003.  

It is clear the veteran was exposed to acoustic trauma 
(noise) during combat service.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed above, such 
competent medical nexus evidence is lacking.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his tinnitus 
is related to service.  There is not an approximate balance 
of evidence.  There is evidence not favorable to the claim 
that is of more probative value than the favorable evidence, 
and it is not error for the Board to favor certain evidence.  
The weight to be accorded the medical evidence must be 
determined by the quality of it and not by quantity.  

II.	Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's PTSD is currently rated as 30 percent disabling 
under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, 
the current 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) are 
used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  Upon VA examination in October 2003, a Global 
Assessment of Functioning (GAF) score of 55 was assigned.  A 
June 2004 initial VAMC evaluation report showed a GAF score 
of 50.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers) and a GAF score of 41 to 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or a 
serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  See 
DSM-IV at 44-47.

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, sleep impairment, and mild 
memory loss), the 50 percent rating (flattened affect, 
impairment of memory, difficulty in establishing and 
maintaining effective work and social relationships) and the 
70 percent rating (remote history of suicidal ideation, 
impaired impulse control such as unprovoked irritability, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships).

The Board finds that the medical evidence more closely 
assesses the veteran's occupational and social impairment 
around the 50 percent rating.  At the October 2003 VA 
examination, the examiner noted that the severity of 
symptomatology appeared to have moderately increased since 
the last Compensation and Pension examination in March 2000.  
The veteran's PTSD symptoms include mood disturbances such as 
depression and irritability.  He has difficulty with social 
interaction and remains home alone much of the time. Since 
the veteran has some  of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as hypervigilance, irritability, 
loss of interest, etc., see Mauerhan, supra, the Board 
concludes his overall level of disability more nearly 
approximates that consistent with a 50 percent rating.  The 
GAF scores of record support the Board's conclusion that a 
higher rating is warranted.  The scores of 50-55 reflect 
"moderate" or "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 50 percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he meets the requirements for a 
50 percent schedular rating. The Board, however, finds that 
the preponderance of the evidence weighs against a rating in 
excess of 50 percent for the veteran's PTSD.  In this 
respect, although there is evidence of remote history of 
suicidal ideation and impaired impulse control, including a 
history of multiple physical confrontations, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating; and the veteran exhibits none of 
the criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7.  

At the time of the October 2003 VA examination, the veteran 
reported that he had no history of mental health treatment, 
had never taken psychotropic medication, and had never been 
hospitalized for a psychiatric condition.  While the veteran 
testified that he had never had a job for more than two 
years, the VA examiner noted that although the veteran was 
unemployed, the level of his psychiatric symptomatology alone 
did not appear to render the veteran unemployable.  There are 
also indications in the record that at least some of the 
veteran's sporadic employment history is due to causes other 
than PTSD.  For example, a June 2004 treatment note indicates 
that he stopped driving a truck due to cardiac problems, and 
he testified that he left one job in the last half of 2004 
because the company felt he had not properly hooked up a 
truck.

In addition, the veteran does not have total social 
impairment.  He does have deficiencies in this area, but that 
is contemplated in ratings lower than 100 percent.  He does 
have some social isolation, but he has contact with others.  
The fact remains that he has been able to maintain some 
relationships, and he feels he has a good relationship with 
his two daughters.  The record also indicates that he 
maintained a two-year relationship with a woman friend, 
although at the December 2004 hearing, the veteran testified 
that he was only seeing her once every couple of weeks.  
Although such activities may be intermittent, he also plays 
pool at local bars or restaurants.  The fact that he avoids 
doing so when crowds are present is contemplated by the 
social impairment associated with a 50 percent rating. 

It must also be noted that in assigning the 50 percent 
rating, the Board has resolved any doubt in the veteran's 
favor.  There is medical evidence in the file suggesting that 
much of his current difficulties are due to an antisocial 
personality disorder and alcohol use that predated his 
military service.  He has also stated with respect to his 
occupational history that he chose to quit some jobs because 
of long work hours or difficult work; this does not indicate 
that his psychiatric symptoms interfered with his abilities.

The Board notes that there is no evidence of record that the 
veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in August 2003.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the SOC.  

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  When considering the notification letter, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the August 2003 notice letter, which preceded the November 
2003 and January 2004 rating decisions, satisfies the timing 
element of the Pelegrini decision for the veteran's claims on 
appeal.  



The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations in October 
2003 to assess the severity of his PTSD and in December 2003 
to address the etiology of his tinnitus.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  In this case, there is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's PTSD since he was 
last examined.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an evaluation of 50 percent for PTSD is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Additional action is needed prior to further disposition of 
the claim regarding entitlement to service connection for 
bilateral hearing loss.

The RO denied service connection for bilateral hearing loss 
in an August 2004 rating decision.  In December 2004, at a 
Board hearing held at the RO, the veteran expressed 
disagreement with that rating decision.  This disagreement is 
accepted as a valid notice of disagreement.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (holding that a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  Because the RO has not yet 
had the opportunity to issue a Statement of the Case (SOC) 
addressing this issue, a remand for this action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 328 (1999).  
This issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, this case is REMANDED for the following action:

Provide the veteran with a statement of 
the case as to the issue of entitlement 
to service connection for bilateral 
hearing loss.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


